In the

     United States Court of Appeals
                  For the Seventh Circuit
                        ____________________ 
No. 14‐2484 
ASHOKE DEB, 
                                                 Plaintiff‐Appellant, 

                                 v. 

SIRVA, INC., et al., 
                                              Defendants‐Appellees. 
                        ____________________ 

         Appeal from the United States District Court for the 
          Southern District of Indiana, Indianapolis Division. 
      No. 1:13‐cv‐01245‐TWP‐DML — Tanya Walton Pratt, Judge. 
                        ____________________ 

    ARGUED OCTOBER 29, 2015 — DECIDED AUGUST 11, 2016 
                ____________________ 

    Before FLAUM, MANION, and ROVNER, Circuit Judges. 
    ROVNER, Circuit Judge. Ashoke Deb contracted with an In‐
dian  moving  company,  Allied  Lemuir,  to  move  his  belong‐
ings from Calcutta, India to St. John’s, Canada, but his belong‐
ings  never  left  India.  He  now  seeks  to  hold  the  defendants, 
two  United  States  companies,  SIRVA,  Inc.  and  Allied  Van 
Lines, Inc., responsible for the improper disposal and loss of 
his  personal  property  in  connection  with  his  move.  SIRVA 
and Allied moved to dismiss the complaint, arguing that Deb 
2                                                      No. 14‐2484 

had failed to state a claim for which the court could grant re‐
lief, that he had failed to join a necessary party, and that the 
United States federal courts were not the proper venue for his 
claim. The district court agreed with the latter argument and 
dismissed on the grounds of forum non conveniens. Deb ap‐
peals. Because we have determined that the district court did 
not hold the defendants to their burden of demonstrating that 
India was an available and adequate forum for this litigation, 
we vacate and remand the case to the district court to do so. 
                                   I. 
    Because  the  defendants,  SIRVA  and  Allied  Van  Lines, 
moved to dismiss, we will construe the facts in the plaintiff’s 
favor  for  now,  but  will  discuss  the  nuances  of  our  assump‐
tions below. Jackson v. Payday Fin., LLC, 764 F.3d 765, 773, n.19 
(7th Cir. 2014), cert. denied, 135 S. Ct. 1894 (2015). 
    In  August,  2009,  in  preparation  for  his  move  from  Cal‐
cutta, India to his current home in St. John’s in the Province 
of Newfoundland and Labradour, Canada, Deb, a citizen and 
resident of Canada, contracted with an Indian company, Al‐
lied Lemuir, to move his personal belongings from Calcutta 
to St. John’s. Deb’s belongings, however, never left India. On 
September 5, 2009, Allied Lemuir e‐mailed Deb and informed 
him that sea freight charges had risen substantially, and con‐
sequently, Deb  would need to pay an  additional amount of 
money to have the items shipped. Deb refused to pay the ad‐
ditional amount and demanded that Allied Lemuir fulfill its 
obligations  under  the  contract  as  written.  At  the  same  time 
that Deb was attempting to settle matters with Allied Lemuir 
in India, he also contacted the defendants, the United States 
companies of SIRVA and Allied Van Lines, in an effort to ob‐
tain  his  personal  goods.  Furthermore,  from  December  2010 
No. 14‐2484                                                          3

until May 2011, Deb’s Canadian counsel attempted to resolve 
the issue with an attorney for Allied Van Lines Canada (“Al‐
lied Canada”).  
    Allied Lemuir sent Deb a letter dated January 30, 2010, de‐
manding additional charges that had accrued for demurrage, 
fumigation,  renewal  of  customs  clearance,  and  sea  freight. 
The  letter  stated  that  if  Deb  failed  to  remit  payment  within 
seven days, it would assume he was no longer interested in 
the shipment. Deb did not respond to the letter directly, but 
rather relied on his Canadian lawyer to pursue a resolution 
by  other  means,  including  by  contacting  the  defendants  in 
this case and corresponding with them over the course of sev‐
eral months. On August 11, 2010, SIRVA’s claim services de‐
partment responded to Deb’s inquiries, stating that they were 
unable to identify any record of Deb’s shipment in SIRVA’s 
system,  but  stated  that  if  the  move  was  through  Allied  or 
North American, the claims service representative would for‐
ward the message to the proper party if Deb provided a reg‐
istration number. According to a letter dated August 26, 2010, 
which Deb says he did not receive until it was sent to his coun‐
sel  on  April  12,  2013,  Allied  Lemuir  eventually  sold  Deb’s 
property  to  pay  the  additional  amounts  it  had  demanded 
from Deb.  
    Deb filed a legal action against Allied Canada in the Su‐
preme Court of Newfoundland and Labrador, Canada, in the 
Trial Division on November 5, 2010. And, a few years later, 
on July 12, 2013, while the Canadian case was still pending, 
he filed his complaint in this case in the Indiana State Superior 
Court against SIRVA and Allied Van Lines, both of which are 
Delaware corporations with their principal place of business 
4                                                               No. 14‐2484 

in  Illinois  and  corporate  offices  in  Indiana.1  On  August  5, 
2013,  the  defendants  jointly  filed  a  successful  notice  of  re‐
moval in the district court in the southern district of Indiana. 
Deb  seeks to  hold  SIRVA  and  Allied  Van  Lines  responsible 
for the damages from the improper disposal and ultimate loss 
of  his  personal  property,  which  he  alleges  include  original 
works  of  intellectual  property  that,  together  with  his  other 
personal belongings, exceed a value of $75,000. His amended 
complaint alleges that SIRVA and Allied Van Lines are liable 
to Deb as “joint venturers.” (R. 27, pp. 3‐4, Page ID 286‐287) 
(Plaintiff’s Supp. App. B003‐B004).  
    The district court granted the defendants’ motion to dis‐
miss on June 6, 2014, based on the ground of forum non con‐
veniens, noting that both India and Canada offered appropri‐
ate alternative forums for the action. Deb appeals.  
                                                    II. 
                                                    A. 
    The defendants filed their motion to dismiss pursuant to 
Federal  Rule  of  Civil  Procedure  12(b)(6)  (failure  to  state  a 
claim  upon  which  relief  can  be  granted),  12(b)(7) (failure  to 
join  a  party),  and  12(b)(3)  (improper  venue).  Subsumed 
within this last category were the common law principles of 
forum non conveniens and abstention. The district court dis‐
missed the case on the ground of forum non conveniens. 
                                                 
1 The district court stated that SIRVA has its principal place of business in 
Indiana. Deb v. SIRVA Inc., No. 1:13‐CV‐01245‐TWP, 2014 WL 2573465, at 
*1 (S.D. Ind. June 6, 2014) (R. 55 at p.2, Page ID 740), but this appears to be 
incorrect. See Declaration of Abigail M. Jones, Memorandum in Support 
of Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint, Exhibit 
1, ¶ 6. 
No. 14‐2484                                                                   5

   As  the  Latin  name  suggests,  the  doctrine  of  forum  non 
conveniens addresses the matter of convenience to the parties. 
As the Supreme Court explained, 
            A federal court has discretion to dismiss a case 
            on the ground of forum non conveniens when 
            an alternative forum has jurisdiction to hear the 
            case, and trial in the chosen forum would estab‐
            lish oppressiveness and vexation to a defendant 
            out of all proportion to plaintiff’s convenience, 
            or the chosen forum [is] inappropriate because 
            of considerations affecting the court’s own ad‐
            ministrative and legal problems. 
Sinochem Intʹl Co. v. Malaysia Intʹl Shipping Corp., 549 U.S. 422, 
429 (2007) (citing a long line of Supreme Court precedent) (in‐
ternal  citations  omitted).  Today,  the  doctrine  applies  in  the 
federal  courts  only  when  the  other  jurisdiction  is  a  foreign 
one.2 Stated more simply, a district court may dismiss a case 
on  forum  non  conveniens  grounds  when  it  determines  that 
there are “strong reasons for believing it should be litigated 
in  the  courts  of  another,  normally  a  foreign,  jurisdiction.” 
Fischer v. Magyar Allamvasutak Zrt., 777 F.3d 847, 866, cert. de‐
nied, 135 S. Ct. 2817 (2015) (citing Sinochem, 549 U.S. at 429‐30). 
A dismissal for forum non conveniens is “committed to the 
sound discretion of the trial court” and “may be reversed only 
                                                 
2 The common law doctrine of forum non conveniens has continuing ap‐
plication in federal courts only in cases where the alternative forum is a 
foreign  one.  Otherwise,  if  the  issue  is  one  of  convenience  within  the 
United States federal court system, the Federal Rules of Civil Procedure 
allow for transfer, rather than dismissal, when a sister federal court is the 
more  convenient  forum.  See  28  U.S.C.  §§  1404(a),  1406(a);  Sinochem, 
549 U.S. 422, 430. 
6                                                        No. 14‐2484 

when there has been a clear abuse of discretion.” Piper Aircraft 
Co. v. Reyno, 454 U.S. 235, 257 (1981); Abad v. Bayer Corp., 563 
F.3d 663, 665 (7th Cir. 2009). 
    The doctrine of forum non conveniens, however, is an ex‐
ceptional one that a court must use sparingly. Gulf Oil Corp. v. 
Gilbert, 330 U.S. 501, 504, 509 (the doctrine should be applied 
only in “exceptional circumstances,” and “rather rare cases.”) 
See  also  Carijano  v.  Occidental  Petroleum  Corp.,  643 F.3d  1216, 
1224 (9th Cir. 2011) (“The doctrine of forum non conveniens 
is a drastic exercise of the court’s inherent power … . There‐
fore, we have treated forum non conveniens as an exceptional 
tool  to  be  employed  sparingly.”)  “[U]nless  the  balance  is 
strongly in favor of the defendant, the plaintiff’s choice of fo‐
rum should rarely be disturbed. Gulf Oil, 330 U.S. at 504. 
    The exceptional nature of a dismissal for forum non con‐
veniens means that a defendant invoking it ordinarily bears a 
heavy burden in opposing the plaintiff’s chosen forum. Sino‐
chem, 549 U.S. at 430; Gulf Oil, 330 U.S. at 508; In re Hudson, 
710 F.3d 716, 718 (7th Cir. 2013); In re Factor VIII or IX Concen‐
trate Blood Products Litigation, 484 F.3d 951, 956 (7th Cir. 2007). 
A heavy burden is appropriate, because if the doctrine is suc‐
cessfully invoked, the result is not a transfer to another court 
but a dismissal, and the plaintiff will not be able to refile his 
case in any other court if the statute of limitations has run. In 
re Hudson, 710 F.3d at 718. 
     When a plaintiff’s choice is not his home forum, however, 
the  presumption  in  the  plaintiff’s  favor  “applies  with  less 
force,” for the assumption that the chosen forum is appropri‐
ate is in such cases “less reasonable.” Sinochem, 549 U.S. at 430 
(citing Piper Aircraft, 454 U.S. at 255–56). In U.S.O. Corp. v. Mi‐
zuho Holding Co., 547 F.3d 749, 752 (7th Cir. 2008), we noted 
No. 14‐2484                                                        7

that “[I]f the plaintiff is suing far from home, it is less reason‐
able  to  assume  that  the  forum  is  a  convenient  one.  …  [and 
T]he risk that the chosen forum really has little connection to 
the litigation is greater.”) (citing In re Factor VIII or IX Concen‐
trate Blood Products Litigation, 484 F.3d at 956.) It is true that 
Deb  lives  in  Newfoundland,  Canada  and  not  the  United 
States, but although the citizenship of the plaintiff defending 
against a forum non conveniens claim is relevant to the issue 
of convenience, it is not dispositive of the issue. See, e.g., Scot‐
tish Air Intʹl, Inc. v. British Caledonian Grp., PLC, 81 F.3d 1224, 
1232 (2d Cir. 1996). As we noted in the blood products litiga‐
tion, the issue is not so much about the foreign citizenship of 
the plaintiff, but rather what that foreign nationality might in‐
dicate about the convenience to the plaintiff. In re Factor VIII 
or IX Concentrate Blood Products Litig., 484 F.3d at 956. In other 
words, when a plaintiff is suing far from home 
       the  risk  that  the  chosen  forum  really  has  little 
       connection to the litigation is greater. We do not 
       understand this as any kind of bias against for‐
       eign plaintiffs. That would be inconsistent with 
       many  treaties  the  United  States  has  signed  as 
       well  as  with  the  general  principle  that  our 
       courts are open to all who seek legitimately to 
       use  them.  It  is  instead  a  practical  observation 
       about convenience. A citizen of Texas who de‐
       cided to sue in the federal court in Alaska might 
       face  an  equally  skeptical  court,  which  might 
       conclude that convenience requires a change in 
       venue  under  the  federal  statutory  counterpart 
       to forum non conveniens. 
8                                                       No. 14‐2484 

Id. at 956. Nonetheless, it is undoubtedly true that although 
Deb is not a citizen or resident of the United States, litigation 
in Indiana would be far more convenient from a geographical 
perspective than one in India. And in any case, even if we ap‐
ply the presumption in favor of Deb with less force, it is still 
the defendants’ burden to oppose the chosen forum.  
   In short, as we consider whether the district court exerted 
permissible discretion to dismiss the case on forum non con‐
veniens grounds, we consider whether it properly placed the 
burden on the defendants to demonstrate that a finding of fo‐
rum non conveniens was within the realm of appropriate con‐
clusions. 
    To determine whether a dismissal for forum non conven‐
iens is appropriate, a court first must determine if an alterna‐
tive and adequate forum is available and then go on to bal‐
ance  the  interests  of  the  various  participants.  We  start  with 
the availability of the forum because, “[a[s a practical matter, 
it makes little sense to broach the subject of forum non con‐
veniens unless an adequate alternative forum is available to 
hear the case. Therefore, the first step in any forum non con‐
veniens  inquiry  is  to  decide  whether  such  a  place  exists.” 
Kamel v. Hill‐Rom Co., 108 F.3d 799, 802 (7th Cir. 1997) (citing 
Piper Aircraft, 454 U.S. at 254 n.22). The availability of the fo‐
rum is really a two‐part inquiry involving availability and ad‐
equacy. In re Factor VIII or IX Concentrate Blood Products Litig., 
484 F.3d at 957. “An alternative forum is available if all parties 
are amenable to process and are within the forum’s jurisdic‐
tion. An alternative forum is adequate when the parties will 
not be deprived of all remedies or treated unfairly.” Id. (citing 
Kamel, 108 F.3d at 803). Adequacy only comes into play to the 
No. 14‐2484                                                           9

extent that the remedy would be so inadequate that for all in‐
tents and purposes the forum is not available. Piper Aircraft, 
454  U.S.  at  255,  n.22.  A  forum  is  not  inadequate  merely  be‐
cause the law in the foreign jurisdiction is less favorable to the 
party opposing dismissal. Id. at 247, 250; Stroitelstvo Bulgaria 
Ltd.  v.  Bulgarian‐Am.  Enter.  Fund,  589 F.3d  417,  421  (7th  Cir. 
2009). 
    We begin, therefore, by looking to the defendants to see if 
they have met their burden of establishing that an alternative 
forum is available and adequate. Fischer, 777 F.3d at 867. After 
demonstrating  that  India  offered  an  adequate  forum,  we 
would  go  on  to  balance  the  interests  by  focusing  on  the  (1) 
relative ease of access to sources of proof; (2) availability of 
compulsory process and costs for attendance of witnesses; (3) 
possibility  of  viewing  the  premises,  if  appropriate;  and  (4) 
other  practical  issues,  including  the  ease  of  enforcement  of 
any  ultimate  judgment.  See  Gulf  Oil,  330  U.S.  at  508.  As  we 
will describe, however, we need not go on to balance the in‐
terests, because we conclude that the defendants have failed 
to show there was an available and adequate forum available 
elsewhere.  
                                    B. 
    The district court concluded that there were “two possible 
forums that satisfy this requirement” of an alternate available 
forum—Canada  and  India.  Deb  v.  SIRVA  Inc.,  No. 1:13‐CV‐
01245‐TWP, 2014 WL 2573465, at *3 (S.D. Ind. June 6, 2014) (R. 
55 at 5, Page ID 744). We begin first with the analysis of India 
as an alternate forum. The defendants argued that India was 
an appropriate forum because the Indian courts could exer‐
cise jurisdiction over Allied Lemuir, and “assuming, arguendo, 
10                                                     No. 14‐2484 

that Deb’s joint venture theory is correct, and SIRVA and [Al‐
lied Van Lines] were doing business in India as Allied Lemuir, 
and, therefore, responsible for the joint venture’s actions, the 
Indian  courts  would  be  able  to  exercise  jurisdiction  over 
SIRVA and [Allied Van Lines].” Defendants’ brief at 19‐20. 
    It is worth stopping for a moment to unpack the defend‐
ants’ argument further. Recall that Deb contracted with Allied 
Lemuir to move his belongings. The failed contract was with 
Allied  Lemuir.  Deb  never  sued  Allied  Lemuir,  but  instead 
sued  two  United  States  companies,  the  defendants  here, 
SIRVA and Allied Van Lines. As we just explained, in order 
for a district court to dismiss this case for forum non conven‐
iens,  the  defendants  have the  burden of  demonstrating that 
an  alternate  forum  is  available—in  other  words,  that  Deb 
could sue these defendants, SIRVA and Allied Van Lines, in 
India. And the only way that Deb can sue SIRVA and Allied 
Van Lines in India is if the defendants had something to do 
with the wrongdoing that occurred in India—either that they 
broke the contract and sold the goods (which we know they 
did  not  do)  or  they  have  some  legally  sufficient  affiliation 
with Allied Lemuir that would allow the Indian courts to ex‐
ert jurisdiction over them. 
    Oddly, in order to support dismissal for forum non con‐
veniens then, the defendants end up trying to thread a small‐
eyed needle by claiming, on the one hand, that they could be 
subject to jurisdiction in India, while simultaneously refusing 
to acknowledge an actual legal affiliation with Allied Lemuir. 
To do this, the brief on appeal dances around these issues by 
making  naked  assertions  such  as,  “the  District  Court  also 
properly found that the Indian courts would be able to exer‐
cise  jurisdiction  over  SIRVA  and  [Allied  Van  Lines],  even 
No. 14‐2484                                                      11

without their consent,” or by trying to connect Allied Lemuir 
with the defendants without really connecting them: 
       Here, as the District Court correctly found, the 
       Indian Courts may exercise jurisdiction over Al‐
       lied  Lemuir  as  a  resident  of  India  that  con‐
       ducted business in India. Further, as the District 
       Court  determined,  assuming  arguendo,  that 
       Deb’s  joint  venture  theory  is  correct,  and  that 
       SIRVA and [Allied Van Lines] were doing busi‐
       ness  in  India  as  Allied  Lemuir,  and,  therefore, 
       responsible  for  the  joint  venture’s  actions,  the 
       Indian courts would be able to exercise jurisdic‐
       tion  over  SIRVA  and  [Allied  Van  Lines]  be‐
       cause:  (1)  Allied  Lemuir  is  an  Indian  corpora‐
       tion  and  resident;  and  (2)  SIRVA  and  [Allied 
       Van Lines] would have been doing business in 
       India and responsible for the joint venture’s ac‐
       tions. 
Defendants’ brief at 16, 19. All of these assertions depend on 
the notion that SIRVA and Allied Van Lines were somehow 
connected with Allied Lemuir. But it is the defendant’s bur‐
den to demonstrate that forum non conveniens is appropriate, 
and the only evidence to support this contention comes from 
the bald assertions in the plaintiff’s compliant that SIRVA and 
Allied Van Lines were doing business in India as a joint ven‐
ture with Allied Lemuir.  
   The plaintiff’s assertion, to which the defendants’ point to 
support a dismissal, is that Allied Lemuir is a member of the 
SIRVA Group and is part of a joint venture with SIRVA and 
Allied Van Lines. (R. 27, pp. 2‐3, Page ID 285‐286) (Plaintiff’s 
12                                                        No. 14‐2484 

Supp.  App.  B002‐B003).  To  support  that  assertion,  Deb  at‐
tached to the complaint some marketing materials that Allied 
Lemuir posted on the internet boasting of its affiliation with 
SIRVA and Allied Van Lines. Id. at Ex. C. Of course, at this 
point, in the current posture of a motion to dismiss, the de‐
fendants’  affiliation  with  SIRVA  and  Allied  Van  Lines  has 
never  been  questioned,  tested  or  explored.  All  we  have  is 
some pages printed out from the internet in which a foreign 
company with the word “Allied” in its name is asserting in 
marketing  material  that  it  is  reliable  because  it  is  affiliated 
with two international companies, one of which also has the 
name “Allied” in its name. The material has not been authen‐
ticated  or  verified,  no  court  has  ever  made  a  determination 
about any connection between Allied Lemuir and the defend‐
ants in this case, and the defendants have never admitted any 
connection  to  Allied  Lemuir.  This  is  so  because  this  case 
comes before us on a motion to dismiss in which a court can‐
not determine the truth of factual assertions. When consider‐
ing a motion to dismiss, the district court ordinarily assumes 
the truth of all well‐pleaded allegations in the plaintiff’s com‐
plaint. Firestone Fin. Corp. v. Meyer, 796 F.3d 822, 826 (7th Cir. 
2015). But this rule is less absolute when considering a motion 
to  dismiss  under  Federal  Rule  12(b)(3)  than  under  Rule 
12(b)(6). Under Rule 12(b)(3), which allows for dismissal for 
improper venue, the district court assumes the truth of the al‐
legations  in  the  plaintiff’s  complaint,  unless  contradicted  by 
the defendant’s affidavits. 5B Charles Alan Wright & Arthur 
R. Miller, Federal Practice and Procedure § 1352 (2004). Rule 
12(b)(3) is a somewhat unique context of dismissal in that a 
court may look beyond the mere allegations of a complaint, 
No. 14‐2484                                                         13

and need not view the allegations of the complaint as the ex‐
clusive basis for its decision. Estate of Myhra v. Royal Caribbean 
Cruises, Ltd., 695 F.3d 1233, 1239 (11th Cir. 2012).  
     This Circuit has not had the opportunity to discuss the in‐
tricacies of the assumptions a court should make when a de‐
fendant contradicts the plaintiff’s bald assertion of venue in a 
motion  to  dismiss  for  improper  venue  under  Rule  12(b)(3), 
but we have before concluded that, when considering a mo‐
tion to dismiss in general, a court may consider matters out‐
side of the pleadings to resolve factual questions pertaining 
to  jurisdiction,  process,  or  indispensable  parties.  English  v. 
Cowell,  10  F.3d  434,  437  (7th  Cir.  1993).  Moreover,  other  cir‐
cuits to have considered the question agree that it is appropri‐
ate for a district court to look outside the complaint, or partic‐
ularly  at  a  defendant’s  contradictory  statements,  when  con‐
sidering a motion to dismiss under Rule 12(b)(3). For exam‐
ple, the Second Circuit has noted: 
       If the defendant presents evidence that venue is 
       improper  and  the  plaintiff  responds  with  con‐
       trary  evidence,  “it  may  be  appropriate  for  the 
       district court to hold a Rule 12(b)(3) motion in 
       abeyance  until  the  district  court  holds  an  evi‐
       dentiary  hearing  on  the  disputed  facts.”  Mur‐
       phy, 362 F.3d at 1139. … “Alternatively, the dis‐
       trict  court  may  deny  the  Rule  12(b)(3)  motion 
       while granting leave to refile it if further devel‐
       opment  of  the  record  eliminates  any  genuine 
       factual issue.” Id. 
Hancock v. Am. Tel. & Tel. Co., 701 F.3d 1248, 1261 (10th Cir. 
2012). And the Ninth Circuit has noted that when the outcome 
of  a  12(b)(3)  motion  might  have  a  “dramatic  effect  on  the 
14                                                        No. 14‐2484 

plaintiff’s  forum  choice  …  no  disputed  fact  should  be  re‐
solved against that party until it has had an opportunity to be 
heard.” Murphy v. Schneider Natʹl, Inc., 362 F.3d 1133, 1139 (9th 
Cir. 2004); Pierce v. Shorty Smallʹs of Branson Inc., 137 F.3d 1190, 
1192 (10th Cir. 1998) (“Plaintiff contends that in responding to 
a  motion  to  dismiss  for  improper  venue,  he  was  entitled  to 
rely  upon  the  well  pled  facts  of  his  complaint.  This  is  true, 
however, only to the extent that such facts are uncontroverted 
by defendant’s affidavit.”); Home Ins. Co. v. Thomas Indus., Inc., 
896 F.2d 1352, 1355 (11th Cir. 1990) (“When a complaint is dis‐
missed on the basis of improper venue without an evidentiary 
hearing, the plaintiff must present only a prima facie showing 
of venue. … Further, [t]he facts as alleged in the complaint are 
taken as true to the extent they are uncontroverted by defend‐
ants’ affidavits.”) (internal citations omitted).  
    Ordinarily  these  cases  speak  of  the  ability  of  a  court  to 
view evidence of the party moving to dismiss (the defendant) 
in  order  to  rebut  the  allegations  of  the  non‐movant’s  (the 
plaintiff’s)  complaint  asserting  facts  supporting  its  chosen 
venue.  This  case  is  unique  in  that,  in  an  unusual  course  of 
events, the defendants cite to the plaintiff’s bare allegation of a 
joint venture in the complaint in order to support their con‐
tention that the case should be dismissed under Rule 12(b)(3). 
But the general premise is the same. Where one party makes 
a bald claim of venue and the other party contradicts it, a dis‐
trict  court  may  look  beyond  the  pleadings  to  determine 
whether the chosen venue is appropriate. 
    It is worth noting that the plaintiff’s burden in defending 
a  motion  to  dismiss  is  low.  Other  than  the  exceptions  dis‐
cussed, a court generally accepts the plaintiff’s allegations as 
No. 14‐2484                                                         15

true for purposes of the motion to dismiss, as long as the com‐
plaint contains sufficient factual allegations to state a claim for 
relief that is legally sound and plausible on its face. Ashcroft v. 
Iqbal, 556 U.S. 662, 678 (2009). The defendants’ burden in al‐
leging  forum  non  conveniens,  however,  is  heavy.  Sinochem, 
549 U.S. at 430. Defendants must submit evidence of an ade‐
quate  and  alternative  forum.  Combining  the  principles  we 
discussed above—that the district court may look beyond the 
bare  allegations  of  the complaint where the  defendants  dis‐
pute  facts  related  to  venue,  and  that  defendants  bear  the 
heavy burden of showing an alternate forum—we look to see 
whether the district court placed the burden on the defend‐
ants  to  demonstrate  that  an  alternate  forum  was  available, 
and  whether  the  defendants  met  that  burden.  We  conclude 
that the district court did not hold the defendants to the bur‐
den,  nor  did  the  defendants  meet  it.  To  the  contrary,  to  the 
extent the defendants offered any evidence or argument at all, 
it was evidence that they would not, in fact, be subject to ju‐
risdiction in India.  
    Much of the language of the Defendants’ Memorandum in 
Support of its Motion to Dismiss argues that they had nothing 
to do with Allied Lemuir’s actions and thus could not be as‐
sociated  with  the  Indian  company.  The  defendants  do  not 
even offer any evidence that they were doing business in In‐
dia. If, in fact, the defendants had nothing to do with Deb’s 
loss and have no connection to Allied Lamuir, an Indian court 
would have no business asserting jurisdiction over them. In 
short, rather than supporting their burden of demonstrating 
that there is an available and alternative forum in India, they 
instead offer allegations that they would not be subject to ju‐
risdiction in India. For example, in their briefing below on the 
motion to dismiss, the defendants state the following: 
16                                                      No. 14‐2484 

       Deb’s assertion that Defendants had an agency, 
       joint venture, or any other kind of relationship 
       among themselves, with Allied Lemuir, or any‐
       one else that could impute liability on Defend‐
       ants  for  breach  of  contract  or  conversion  is 
       equally unavailing. Deb has failed to offer any 
       evidence  of  a  joint  venture  or  even  alleged  an 
       association of two or more persons to carry out 
       a single business enterprise for profit.  
Memorandum in Support of Defendants’ Motion to Dismiss 
Plaintiff’s  Amended  Complaint  at  10.  (R.  30,  p.10,  Page  ID 
414).  The  memorandum  is  replete  with  similar  allegations 
which,  if  true,  would  seem  to  lead  to  the  conclusion  that  a 
court in  India could  not assert  jurisdiction over the defend‐
ants. For example, the defendants state: 
•  “While Deb makes much ado about a self‐serving, unau‐
thenticated  Allied  Lemuir  document  (Amended  Complaint 
Ex. C) purporting to demonstrate that Allied Lemuir was cre‐
ated  as  a  joint  venture  between  Lemuir,  [Allied  Van  Lines] 
and several other Allied companies, merely calling a relation‐
ship a ‘joint venture’ does not mean that a joint venture ex‐
ists.” Id. (internal citation omitted); 
•  “Deb added allegations in an attempt to bolster his asser‐
tion that SIRVA and [Allied Van Lines] are liable to Deb for 
the acts of Allied Lemuir as ‘joint venturers’ (which they are 
not). Id. at 2, (R. 30, p.2, Page ID 406); 
•  “Defendants  are  Delaware  Corporations  that  are  not  in 
privity  with  Deb,  and  have  never  conducted  any  business 
with him. Further, Deb has failed to establish any ‘joint ven‐
ture’  or  agency  relationship  between  or  among  Defendants 
No. 14‐2484                                                       17

and Allied Lemuir (and in particular, at the time of the ship‐
ment) or any reason to believe that Deb had transacted with 
anyone other than Allied Lemuir to transport his belongings.” 
Id.;  
•  “Defendants  have  never  conducted  business  or  entered 
into any agreements with Deb … Instead Plaintiff’s dealings 
in  transporting  his  household  belongings  have  been  exclu‐
sively with Allied Lemuir, a legally separate entity.” Id. at 3, (R. 
30, p.3, Page ID 407) (emphasis ours);  
•  “Defendants are not liable to Deb under common agency 
principles when Defendants never agreed to act as principal 
creating any sort of agency relationship between Defendants 
and Allied Lemuir as to this shipment.” Id. at 10, (R. 30, p.10, 
Page ID 414); 
 •  “Defendants  cannot  be  held  liable  to  Deb  for  Allied 
Lemuir or anyone else’s actions under a joint venture, agency, 
apparent authority, or any other theory, and Deb’s Amended 
Complaint must be dismissed for his failure to state a claim 
upon which relief can be granted.” Id. at 12, (R. 30, p.12, Page 
ID 416) 
•  Allied  Lemuir,  a  separate  and  distinct  Indian  company, 
not  a  party  to  this  lawsuit,  arranged  with  Deb  to  transport 
Deb’s belongings from India to Canada. Id. at 15, (R. 30, p.15, 
Page ID 419); 
•   “Even  assuming  the  veracity  of  these  facts  (which  De‐
fendants dispute) Deb has failed to assert cognizable or viable 
claims. There was no mistaking that Deb was dealing exclu‐
sively  with  Allied  Lemuir  for  this  shipment.  Not  one  docu‐
18                                                               No. 14‐2484 

ment memorializing the transaction governing the transpor‐
tation  of  Deb’s  personal  belongings  mentions  SIRVA  or 
AVL.” Id. at 11, (R. 30, p.11, Page ID 415). 
     Having spent so much time asserting that they had no re‐
lationship  with  Allied  Lemuir,  it  is  no  wonder  that  the  de‐
fendants were left to make broad conclusory allegations about 
India as an available forum. In its memorandum in support of 
the motion to dismiss, under the section labeled “India is an 
Available Forum” the defendants correctly note that the case 
law requires that “all parties must be subject to the jurisdic‐
tion of the foreign court and amenable to process.” Id. at 20 
(R. 30, p.2, Page ID 424). They then baldly assert that “India 
meet[s] the requirements of an adequate alternative forum.” 
Id. at 20. That is the whole of the defendants’ claim that India 
is  an  available  forum.3  They  do  not  offer  any  evidence  that 
they  would  be  subject  to  jurisdiction  in  India,  but  rather 
simply conclude without reasoning, law, or concessions that 
India is an adequate alternative. The defendants cannot have 
it both ways. They cannot vehemently deny any connection 
with the underlying actions giving rise to this litigation or any 
connection to Allied Lemuir, and simultaneously assert that 
the plaintiff could sue them in an Indian court. If there is an 


                                                 
3 In their brief before this court, the defendants argue that Deb only chal‐
lenged the adequacy of India as a forum but not the availability. It was, 
however, the defendants’ burden to meet in the first instance. Sinochem, 
549 U.S. at 430. And in any event, Deb explicitly argued below and in his 
brief on appeal that the “Defendants fail to provide evidence that they are 
subject to jurisdiction in India.” Plaintiff’s Brief at 13, Plaintiff’s Response 
in  Opposition  to  Defendant’s  Motion  to  Dismiss  at  20  (Plaintiff’s  Supp. 
Appendix B060). 
No. 14‐2484                                                        19

independent basis on which an Indian court might assert ju‐
risdiction over the defendants, unconnected to the facts of this 
case, the defendants have not noted it. 
     Without any evidence or a concession to the jurisdiction of 
the  Indian  courts,  whatever  the  burden  defendants  had  to 
show an adequate and alternative forum in India, there can 
be no doubt that the defendants did not meet it. And their ap‐
pellate  brief  is  no  more  illuminating.  The  defendants’  argu‐
ment  on  the  adequacy  of  India  as  a  forum  in  this  court  is 
simply that “the District Court correctly determined that Can‐
ada  and  India  were  available  alternative  forums.”  Defend‐
ants’ brief at 11‐12. And because the defendants have no evi‐
dence, they rely upon a 1978 case from the Second Circuit for 
the  proposition  that  the  district  court  need  “nothing  more 
than a belief” that the Indian courts would be able to exercise 
jurisdiction.  Defendants’  brief  at  15  (citing  Schertenlieb  v. 
Traum, 589 F.2d 1156, 1163 (2d Cir. 1978). The defendants de‐
duce  this  principle  from  language  of  the  Schertenlieb  case 
which states “that a district court should not dismiss unless it 
justifiably believes that the alternative forum will take jurisdic‐
tion, if the defendant consents.” Id. (emphasis ours). In addi‐
tion to being an almost 40 year old case from a different cir‐
cuit, the Schertenlieb case not only does not help the defend‐
ants, it undermines their argument entirely. To begin, the lan‐
guage of the case requires a “justifiable belief”—presumably 
one supported by evidence. Id. We can assume this is so be‐
cause  in  Schertenleib,  the  Second  Circuit  affirmed  the  lower 
court’s dismissal on forum non conveniens grounds based on 
three strong factors that demonstrated that an alternate forum 
was  available:  first,  the  court  had  expert  testimony  that  the 
defendant could be subject to jurisdiction in the foreign forum 
if the defendant conceded to jurisdiction there; second, it had 
20                                                      No. 14‐2484 

the defendant’s actual concession to jurisdiction in the foreign 
forum;  and  third,  the  court  also  secured  the  defendant’s 
agreement to waive the statute of limitations should the case 
need to return to the district court in the United States. Id. at 
1160,  1166.  In  this  case,  on  the  other  hand,  the  defendants’ 
only argument is that the district court “properly found that 
the Indian courts would be able to exercise jurisdiction over 
SIRVA  and  AVL,  even  without  their  consent.”  Defendants’ 
brief at 16. The defendants do not tell us why that finding was 
proper, particularly when it was based on the district court’s 
naked  belief—without  evidence,  without  expert  testimony, 
and  without  a  concession  to  jurisdiction.  Nothing  in  the 
Schertenleib  case  stands  for  the  proposition  that  a  district 
court’s unsupported belief that a defendant would be subject 
to jurisdiction in a foreign court, without more, is enough to 
grant a motion to dismiss for forum non conveniens. In fact, 
the cases clearly refute the idea that a district court’s mere be‐
lief is enough and instead place in the hands of the defendant 
the burden (and generally a heavy one) of demonstrating the 
availability  and  adequacy  of  the  foreign  forum.  Atl.  Marine 
Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 134 S. Ct. 568, 
583 n.8 (2013); Sinochem, 549 U.S. at 430; Gulf Oil, 330 U.S. at 
508; Fischer, 777 F.3d at 867; In re Hudson, 710 F.3d at 718; In re 
Factor VIII or IX Concentrate Blood Products Litigation, 484 F.3d 
at 956; U.S.O. Corp. v. Mizuho Holding Co., 547 F.3d 749, 749–
50 (7th Cir. 2008); In re Ford Motor Co., Bridgestone/Firestone N. 
Am. Tire, LLC, 344 F.3d 648, 652 (7th Cir. 2003).  
    The defendants also argue that the district court was not 
required to condition the dismissal of Deb’s complaint on the 
defendants’  concession  to  jurisdiction  in  India.  Defendant’s 
brief at 16‐17 (citing Leetsch v. Freedman, 260 F.3d 1100, 1104 
(9th Cir. 2001)). This may be so, but a concession is merely one 
No. 14‐2484                                                          21

form of evidence that a defendant can present to meet her bur‐
den of demonstrating that a foreign jurisdiction will be avail‐
able and adequate. This is precisely what the Leetsch court ex‐
plains:  there  is  no  “inflexible  test  requiring  conditional  dis‐
missal” but rather, “a district court can be required to impose 
conditions if there is a justifiable reason to doubt that a party 
will  cooperate  with  the  foreign  forum.”  Leetsch,  260  F.3d  at 
1104. The defendants’ many arguments disavowing any con‐
nection to Allied Lemuir and the events giving rise to this lit‐
igation  give  this  court  more  than  fair  pause  about  whether 
they will cooperate with the Indian forum. The defendants in 
this case have not consented to jurisdiction in India and have 
offered not one shred of evidence that they would be subject 
to jurisdiction in India.  
    In contrast to the matter before us, in the cases in which 
one party successfully moved to dismiss a case for forum non 
conveniens, that party presented evidence of an available and 
adequate alternate forum or made a concession that it would 
accept  service  and  jurisdiction  there  in  order  to  guarantee 
availability of the alternate forum. For example, in Fischer, the 
district  court  had  before  it  a  list  of  the  available  remedies, 
plaintiffs’  concerns  with  bringing  suit  in  the  foreign  forum, 
and expert testimony from both sides as to whether those con‐
cerns  were  enough  to  render  the  forum  inadequate.  Fischer, 
777  F.3d  at  867.  In  the  blood  products  litigation,  the  court 
heard  expert  testimony  from  experienced  British  lawyers, 
some of whom supported the plaintiffs and others who sup‐
ported the drug companies, and eventually accepted the de‐
fendants’ claim of an available alternative forum, but only af‐
ter the defendants agreed to accept service in the United King‐
dom. In re Factor VIII or IX Concentrate Blood Products Litig., 484 
F.3d at 956‐57. And in Kamel, 108 F.3d at 803, the defendant 
22                                                     No. 14‐2484 

expressly  consented  to  Saudi  Arabia’s  jurisdiction  and  then 
submitted the affidavit of an expert in Saudi Arabian law to 
assure the court that Saudi law would recognize the defend‐
ant’s consent to jurisdiction or have jurisdiction even without 
consent. Id. Once again we note that the defendants here of‐
fered no evidence, no experts, and no concession. The district 
court abused its discretion by finding that the Indian courts 
“should be able to exercise jurisdiction over the Defendants” 
without placing the burden on the defendants to demonstrate 
that this was so. See Deb, 2015 WL 2372465, at *3 (R. 55 at 6, 
Page ID 745). 
   To the extent that the defendant offers any information in 
support of its burden, it is the generalized conclusion that in 
other  cases,  involving  other  facts  and  other  parties,  courts 
have determined that India is an adequate forum. Memoran‐
dum in Support of Defendants’ Motion to Dismiss Plaintiff’s 
Amended Complaint at 21 (R. 30, p.21, Page ID 425). The de‐
fendants cite cases to argue that India’s legal system, like ours, 
was  inherited  from  the  British,  and  that  its  remedies  for 
breach of contract and conversion are similar to ours. Id. Such 
generalized information does not meet the burden that the de‐
fendants  must  satisfy  to  demonstrate  that  Deb  realistically 
could sue SIRVA and Allied Van Lines in India. 
    The  defendants’  newly  introduced  references  to  Indian 
law fail for the same reason. In this court, the defendants have 
attached documents purporting to be from the Indian Code of 
Civil  Procedure  and  case  law  from  a  jurisdiction  in  India. 
These documents are not in the record and were never pre‐
sented to the district court. A party appealing a Rule 12(b)(6) 
dismissal may elaborate on his factual allegations so long as 
the  new  elaborations  are  consistent  with  the  pleadings, 
No. 14‐2484                                                      23

Geinosky v. City of Chicago, 675 F.3d 743, 745, n.1 (7th Cir. 2012), 
and we assume that the same would be true for a Rule 12(b)(3) 
dismissal. But SIRVA and Allied are not the parties opposing 
dismissal here. They had their shot at bearing the burden of 
demonstrating that the United States was an inconvenient fo‐
rum. The question we face in this appeal is whether the dis‐
trict court properly dismissed this case under the doctrine of 
forum  non  conveniens  without  holding  the  defendants  to 
their burden of demonstrating that there was an available and 
adequate remedy elsewhere. It did not. 
    Deb argues in his reply brief that the new documents do 
not even address the power of the Indian courts to exercise 
personal jurisdiction. We do not know what they do or do not 
assert. The relevant point is that they were not made part of 
the record below and have never been authenticated nor sub‐
ject to an adversarial process in which the parties had an op‐
portunity to argue about their meaning and import. 
   We can conclude that the district court failed to hold the 
defendants  to  any  burden—whether  heavy  or  not—of 
demonstrating  that  there  is  an  alternate  available  and  ade‐
quate forum for this litigation. 
                                  C. 
   The district court also ostensibly based its forum non con‐
veniens dismissal on the basis that Canada offered a second 
possible  forum.  Its  only  discussion  of  the  matter,  however, 
was to say: 
       In this case, there are two possible forums that 
       satisfy  this  requirement.  Mr.  Deb  has  already 
       filed a claim in the Canadian courts arising out 
       of the same course of conduct that gave rise to 
24                                                          No. 14‐2484 

           the instant case, and he does not argue that the 
           Canadian court forum is somehow improper. 
Deb, 2014 WL 2573465, at *3 (R. 55, p.5, Page ID 744).  
    The parties never briefed the issue of the Canadian court 
as an alternative forum, however. The discussion about Can‐
ada  in  the  briefing  below  centered  on  whether  the  United 
States courts ought to abstain from hearing this matter under 
the Colorado River doctrine. See Colo. River Water Conservation 
Dist. v. United States, 424 U.S. 800, 817 (1976).4 That doctrine 
allows  courts  to  conserve  judicial  resources  by  abstaining 
from accepting jurisdiction when there is a parallel proceed‐
ing elsewhere. Id. It has sometimes been applied when iden‐
tical concurrent litigation is, as in this case, pending abroad. 
See U.S.O. Corp., 547 F.3d at 750. Abstention under the Colo‐
rado River doctrine may only be used in “exceptional” circum‐
stances  if  it  would  promote  “wise  judicial  administration.” 
Freed v. J.P. Morgan Chase Bank, N.A., 756 F.3d 1013, 1018 (7th 
Cir. 2014). 
   The determinations under the Colorado River doctrine for 
abstention  are  not  the  same  as  those  made  when  deciding 
whether  a  case  should  be  dismissed  for  forum  non  conven‐
iens.  Our  decision  in  Adkins  v.  VIM  Recycling,  Inc.,  644  F.3d 
483,  498‐99  (7th  Cir.  2011)  provides  a  concise  description  of 


                                                 
4  In  their  Memorandum  in  Support  of  Defendants’  Motion  to  Dismiss 
Plaintiff’s Amended Complaint, the defendants merely state that Canada 
would also be an appropriate alternate forum for the reasons indicated in 
their argument about Colorado River abstention. But such undeveloped ar‐
guments are waived. Rahn v. Bd. of Trs. of N. Ill. Univ., 803 F.3d 285, 295 
(7th Cir. 2015), cert. denied, 136 S. Ct. 1685 (2016). 
No. 14‐2484                                                          25

the process for determining whether Colorado River abstention 
is appropriate: 
        First, the court must determine whether the con‐
        current  state  and  federal  actions  are  actually 
        parallel.  If  so,  the  court  must  consider  second 
        whether  exceptional  circumstances  justify  ab‐
        stention.  …  Two  suits  are  parallel  for  Colorado 
        River  purposes  when  substantially  the  same 
        parties  are  contemporaneously  litigating  sub‐
        stantially the same issues. Precisely formal sym‐
        metry is unnecessary. A court should examine 
        whether the suits involve the same parties, arise 
        out  of  the  same  facts,  and  raise  similar  factual 
        and  legal  issues.  In  essence,  the  question  is 
        whether there is a substantial likelihood that the 
        [foreign] litigation will dispose of all claims pre‐
        sented in the federal case. Any doubt regarding 
        the parallel nature of the [state] suit should be 
        resolved in favor of exercising jurisdiction.  
Id. 
    The  district  court  did  not  engage  in  a  Colorado  River  ab‐
stention analysis. Nor did it ever engage in a forum non con‐
veniens  analysis  about  Canada  similar  to  the  one  we  de‐
scribed above for India. Other than its first assertion that Can‐
ada was a possible forum, all of its discussion pertained to In‐
dia  as  a  forum.  It  is  true  that  Deb  sued  Allied  Canada  in  a 
Canadian court, but  again, we have no idea  whether Allied 
Canada has any connection to the defendants in this case, let 
alone whether they are “substantially the same party” (see Ad‐
kins, 644 F.3d at 498) and the defendants did not offer any ev‐
idence that they would be subject to jurisdiction in Canada.  
26                                                     No. 14‐2484 

    In sum, although it is within a district court’s sound dis‐
cretion to dismiss a suit for forum non conveniens (Piper Air‐
craft, 454 U.S. at 257), it can only do so after placing the burden 
on the defendant to demonstrate availability and adequacy of 
an  alternative  forum.  The  district  court  erred  by  failing  to 
properly place the burden. It may be that after conducting a 
proper look into the adequacy of the forum along with a bal‐
ancing of the interests, the court may determine that a dismis‐
sal for forum non conveniens is indeed appropriate. Based on 
the bare claims before the district court, however, such a de‐
termination was in error. The defendants may refile their mo‐
tion in an attempt to meet their burden. For that reason we 
VACATE the decision of the district court and REMAND for 
further proceedings consistent with this opinion.